Citation Nr: 0620565	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-01 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to August 1956.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2002, the appellant appeared at a Travel Board 
hearing at the RO before the undersigned.  A transcript of 
the hearing is of record.  In January 2003, the Board 
initiated development of the evidence under authorizing 
regulation then in effect.  In September 2003 and September 
2004, the case was remanded for such development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that the veteran's service medical and personnel 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In such circumstances VA 
has a well-established heightened duty to assist.  

A September 2004 remand by the Board reported the evidence 
contained two conflicting medical opinions:  An August 2000 
report from Goldsboro ENT Associates provides the impression 
that the veteran's sensorineural hearing loss "was more than 
likely noise exposure induced most likely from the 
military."  This impression was based on the fact that the 
veteran did not have a family history of sensorineural 
hearing loss and had "a very significant noise exposure in 
the military".  In contrast, the April 2001 VA examiner 
opined that the veteran's sensorineural hearing loss was most 
likely attributable to radiation and chemotherapy he received 
for cancer.  The examiner reviewed the claims file and stated 
that the degree and configuration of the hearing loss were 
not consistent with the type of hearing loss generally 
associated with noise exposure, and also noted that both 
radiation and chemotherapy had known ototoxic properties.  
The Board noted that the veteran's hearing loss was evident 
in 1984, which was before his 1990 radiation and 
chemotheraphy treatment for cancer.

In an effort to reconcile these opinions, the Board's remand 
ordered that the veteran:

[B]e afforded an examination by an otolaryngologist to 
ascertain the likely etiology of his hearing loss disability.  
His claims folder must be reviewed by the examiner in 
conjunction with the examination.  The examiner should opine 
whether it is at least as likely as not that the veteran's 
hearing loss disability is related to service/noise trauma 
therein.  The examiner should comment on the opinions already 
of record (noted above) and should explain the rationale for 
any opinion given.  If it is the examiner's opinion that the 
veteran's hearing loss is due to radiation and/or 
chemotherapy treatment, the examiner should specifically 
reconcile such opinion with the fact that the documented 
onset of the hearing loss preceded such treatments.

The February 2005 VA examination and June 2005 addendum are 
not fully responsive to the remand order.  Specifically, the 
examination and subsequent claims file review were conducted 
by a family nurse practitioner, rather than by an 
otolaryngologist.  Additionally, the examiner's opinion was 
that it was "speculative to connect the hearing loss noted 
in 1984 to military service exposure in 1955-56," thus not 
responding to the remand's request to phrase the opinion in 
"at least as likely as not" terms.  Also, while the 
examiner was asked to comment on the conflicting medical 
opinions in the file, she did not comment on either of these 
opinions and did not provide a clear rationale for her 
opinion.  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
While the Board regrets further delay in this case, it has no 
recourse but to remand the case to the RO for completion of 
the development previously sought.




Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the 
veteran's claims file to be forwarded 
to an otolaryngologist for review.  
The examiner should opine whether it 
is at least as likely as not that the 
veteran's hearing loss disability is 
related to service/noise trauma 
therein.  The examiner should 
specifically comment on the August 
2000 private opinion, the April 2001 
VA opinion, and the June 2005 VA 
opinion and should explain the 
rationale for any opinion given.  If 
it is the examiner's opinion that the 
veteran's hearing loss is due to 
radiation and/or chemotherapy 
treatment, the examiner should 
specifically reconcile such opinion 
with the fact that the documented 
onset of the hearing loss preceded 
such treatments.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The purpose of this remand is to satisfy the mandates of the 
Court in Stegall, supra and to ensure development previously 
sought is completed.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



